           Case 3:18-cv-00982-AWT Document 63 Filed 09/30/20 Page 1 of 6




                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT


LUIS MEJIA                                                 :
ABRAHAM HAMMOURI                                           :
                                                           :
      Plaintiffs                                           :   CASE NO: 3:18-CV-00982(AWT)
                                                           :
vs.                                                        :
                                                           :
OFFICER PAUL WARGO, OFFICER JAKE                           :
COLLETTO, OFFICER DOMENIC                                  :
MONTELEONE, OFFICER ANDREW                                 :
RONCINSKE, OFFICER KONSTANTINE                             :
ARVANITAKIS AND                                            :   SEPTEMBER 30, 2020
WAL-MART STORES EAST, LP                                   :
                                                           :
      Defendants                                           :


               SUPPLEMENTAL MEMORANDUM OF LAW IN SUPPORT OF
                               MOTION FOR AN AWARD OF FEES


         The Plaintiffs, in their ‘Objection to Motion for an Award of Attorneys’ Fees’ seem

 to argue that since they were able to recover Workers’ Compensation benefits that

 somehow their claims against the Police Officers were not frivolous. They also argue

 that the Defendants have not provided any information about “the current financial

 positions”1 of the Plaintiffs and that they should not be forced into ‘financial ruin’2.

         “Under 42 U.S.C. § 1988(b), the court has discretion to ‘allow the prevailing party

 ... [in an action under 42 U.S.C. § 1983] a reasonable attorney's fee as part of the

 costs....’ Although § 1988(b) makes no express distinction between prevailing plaintiffs



 1 There is no explanation as to how the Defendants would know what the financial status is of the
 Plaintiffs.
 2 It is known, however, that both Plaintiffs reached very tidy settlements in their ‘Comp Claims’.




 {00077957.DOCX 1}
         Case 3:18-cv-00982-AWT Document 63 Filed 09/30/20 Page 2 of 6




and prevailing defendants, in Christiansburg Garment Co. v. Equal Employment

Opportunity Commission, 434 U.S. 412, 422, 98 S.Ct. 694, 54 L.Ed.2d 648 (1978), the

United States Supreme Court construed the similar attorney's fees provision of Title VII

of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., as permitting an award of

attorney's fees to a prevailing defendant only when the plaintiff's ‘claim was frivolous,

unreasonable, or groundless, or [when] the plaintiff continued to litigate after it clearly

became so.’ Id. In Hughes v. Rowe, (449 U.S. 5) at 14, 101 S.Ct. 173, the court

concluded that the same ‘stringent’ standard applies to an award of attorney's fees to

a prevailing defendant in an action brought pursuant to § 1983. In reaching its

conclusion in Hughes, the court, as it had in Christiansburg Garment Co., explained that

a more liberal standard would ‘undercut the efforts of Congress to promote the vigorous

enforcement’ of our civil rights laws. Id., at 15, 98 S.Ct. 694, quoting Christiansburg

Garment Co. v. Equal Employment Opportunity Commission, supra, at 422, 98 S.Ct.

694. Nevertheless, as the court in Christiansburg Garment Co. concluded for purposes

of Title VII, a finding that the plaintiff acted in bad faith is not a prerequisite to an award

of attorney's fees to a prevailing defendant under § 1988(b). See Christiansburg

Garment Co. v. Equal Employment Opportunity Commission, supra, at 421, 98 S.Ct.

694 (‘a [D]istrict [C]ourt may in its discretion award attorney's fees to

a prevailing defendant in a Title VII case upon a finding that the plaintiff's action was

frivolous, unreasonable, or without foundation, even though not brought in subjective

bad faith’); Mikes v. Straus, 274 F.3d 687, 705 (2d Cir.2001) (‘a plaintiff's subjective bad

faith is not an element under § 1988’)”,Singhaviroj v. Bd. of Educ. of Town of Fairfield,

301 Conn. 1, 17–18 (2011).




{00077957.DOCX 1}
         Case 3:18-cv-00982-AWT Document 63 Filed 09/30/20 Page 3 of 6




       “In determining whether an action is frivolous, courts generally consider three

factors: ‘(1) whether the plaintiff established a prima facie case; (2) whether the

defendant offered to settle; and (3) whether the trial court dismissed the case prior to

trial or held a full-blown trial on the merits.’ Sullivan v. School Board, 773 F.2d 1182,

1189 (11th Cir.1985). ‘A claim is frivolous when, viewed objectively, it may be said to

have no reasonable chance of success, and present no valid argument to modify

present law.’ Mikes v. Straus, supra, 274 F.3d at 705”, Singhaviroj v. Bd. of Educ. of

Town of Fairfield, 301 Conn. 1, 18–19 (2011).

       In their opposition papers the Plaintiffs argue that the Defense has

inappropriately substituted its “own, very low opinion of the plaintiffs for facts”. What the

Plaintiffs fail to address is the fact that they were caught red handed (on video tape)

blatantly lying about the events, what occurred and how they claim to be injured.

       There is no explanation (nor could there be in good faith) as to how or why (other

than for financial gain) the Plaintiff Hammouri lied about the fact that he was never

“slammed to the ground”.

       Similarly, when questioned at his deposition about the incident, the Plaintiff Mejia

admitted that he too was not “slammed to the ground” as he had alleged.

       One of the factors that the Court can consider in weighing the equities of the

matter is whether or not the Defendant offered to settle the case. In this case the

Defendant filed an Offer of Judgment (Doc. No. 62) on February 12, 2020. In this Offer

of Judgment the Defendants offered to allow the Plaintiffs to withdraw their claims

against the Defendant Officers. In exchange, the Defendants offered to “waive any and

all rights that they may have to seek reimbursement for fees, costs and expenses,




{00077957.DOCX 1}
         Case 3:18-cv-00982-AWT Document 63 Filed 09/30/20 Page 4 of 6




including legal fees incurred in defense of said Defendants, pursuant to law including

pursuant to 42 USC Section 1988 and Connecticut General Statutes Section 52-568

(including any claim for double or treble damages)” (a copy of the Offer of Judgment

was attached to the Defendants original Motion as Exhibit “F”).

       It must be pointed out that the depositions of Mejia and Hammouri took place on

February 5th and 7th, 2020, respectively. Therefore, at the time when the Offer of

Judgment was filed it was clear that the claims made by both of the Plaintiffs were not

supported by the record.

       In this case, while there was not a trial on the merits, the Plaintiffs failure to

accept the Offer of Judgment and/or to withdraw their claims forced the Defendant

Officers to file a complex and time-consuming Motion for Summary Judgment all to their

great cost and expense in terms of time and/or money.

       Further, the Defendants filed a Request for Admissions pursuant to FRCP Rule

36 on March 15, 2019 (A copy is attached as Exhibit “R” to the Motion for Summary

Judgment). Through said Request the Defendants sought to have the Plaintiffs admit,

inter alia, that “the allegation that Hammouri was ‘slammed to the ground’ was a false

allegation” (#5); that “the allegation that Mejia was ‘slammed to the ground’ was a false

allegation” (#15); and that Mejia was not “thrown to the ground” (#26). All of these

statements (and more) were denied by the Plaintiffs. It was only by the use of the video

tape and the deposition testimony and the filing of the Motion for Summary Judgment

that the Defendants have been able to show that in fact these things never happened.

       Pursuant to FRCP Rule 37(c)(2) if a party “fails to admit what is requested under

Rule 36 and if the requesting party later proves… the matter to be true, the requesting




{00077957.DOCX 1}
         Case 3:18-cv-00982-AWT Document 63 Filed 09/30/20 Page 5 of 6




party may move that the party who failed to admit pay the reasonable expenses,

including attorney’s fees, incurred in making that proof”.

       Accordingly, the Defendants are entitled to receive their reasonable expenses

incurred, including attorney’s fees, in proving these matters to be true (by proving the

denials to be inaccurate).

       All in all it would seem that the equities would dictate that these Plaintiffs, who

both filed unsubstantiated claims against the officers including false allegations, should

be required to pay some compensation for having done so. Clearly their claims ‘had no

reasonable chance of success and presented no valid argument to modify present law’

and, as such, were frivolous on their face.




                                                 THE DEFENDANTS,
                                                 Officer Wargo, Officer Colleto, Officer
                                                 Monteleone, Officer Roncinske,
                                                 Officer Arvanitakis

                                          By:    ______/S/      CT05416
                                                 M. Jeffry Spahr
                                                 Federal Bar No. CT05416
                                                 Office of Corporation Counsel
                                                 125 East Avenue, Rm 237
                                                 PO Box 5125
                                                 Norwalk, CT 06856-5125
                                                 Tel.: (203) 854-7750
                                                 Fax: (203) 854-7901
                                                 E-mail: jspahr@norwalkct.org




{00077957.DOCX 1}
         Case 3:18-cv-00982-AWT Document 63 Filed 09/30/20 Page 6 of 6




                              CERTIFICATION

       I hereby certify that on this date, a copy of the foregoing motion
was filed electronically and served by mail on anyone unable to accept
the electronic filing. Notice of this filing will be sent by e-mail to all
parties to all parties by operation of the court’s electronic filing
system or by First Class Mail to any one unable to accept electronic
filing as indicated on the Notice of Electronic Filing. Parties may
access this filing through the court’s CM/ECF System.




                                    ___________/S/________________
                                          M. Jeffry Spahr




{00077957.DOCX 1}
